Case: 20-61077     Document: 00516227393         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       March 7, 2022
                                  No. 20-61077
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Juana Oralia Hernandez Ochoa,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 074 540


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Juana Oralia Hernandez Ochoa, a native and citizen of Guatemala,
   entered the United States without inspection. She petitions for review of the
   Board of Immigration Appeals decision affirming the Immigration Judge’s
   denial of her claims for withholding of removal, protection under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61077        Document: 00516227393         Page: 2   Date Filed: 03/07/2022




                                     No. 20-61077


   Convention Against Torture, and voluntary departure. The petition is
   DENIED.
              FACTUAL AND PROCEDURAL BACKGROUND
             In February 2010, Juana Oralia Hernandez Ochoa entered the United
   States without inspection. On September 8, 2017, the Department of
   Homeland Security served her with a Notice to Appear and charged her as
   removable. Hernandez Ochoa admitted to the allegations in the Notice and
   conceded removability. She applied for withholding of removal, protection
   under the Convention Against Torture (CAT), and voluntary departure.
             On October 4, 2018, the Immigration Judge (IJ) held a hearing on her
   application for relief. Hernandez Ochoa testified to explain that she fears
   returning to Guatemala because she believes she will be harmed by her ex-
   husband and brother. Her fear is based on previous experiences of abuse at
   the hands of her ex-husband and sexual assault by her cousin, brother, and
   brother-in-law.
             Hernandez Ochoa’s ex-husband began abusing her after she became
   pregnant with their first daughter. She testified he hit her every 15 days,
   sometimes to the point that she required medical treatment. Once he
   threatened her with a firearm, and on another occasion, he attempted to
   drown her. She never reported the abuse to the Guatemalan police. She was
   able to leave him in March 2003 when she left Guatemala for the United
   States.
             Hernandez Ochoa also testified that some of her family members
   sexually assaulted and harmed her. She explained that at a young age she was
   raped at different times by her brother and cousin, and her brother-in-law
   attempted to do the same. She also testified that in 2008, when she briefly
   returned to Guatemala, the same brother trapped her in a house and
   demanded money. She was only able to escape when she promised him that




                                           2
Case: 20-61077       Document: 00516227393          Page: 3   Date Filed: 03/07/2022




                                     No. 20-61077


   she would give him money the next day. She did not report any of these
   incidents to the police. Her father initiated a complaint related to the
   brother-in-law’s attempted rape, but the complaint was not pursued because
   her brother-in-law’s brother was the mayor.
            The IJ found Hernandez Ochoa credible overall, but denied her claims
   for withholding of removal, CAT protection, and voluntary departure,
   ordering her to be removed to Guatemala. Hernandez Ochoa appealed to the
   Board of Immigration Appeals (BIA). The BIA affirmed the IJ’s decision
   without an opinion. Hernandez Ochoa then petitioned this court for review
   of the BIA’s decision.
                                  DISCUSSION
            Where the BIA affirms an IJ’s decision without opinion, we review the
   IJ’s opinion as final agency action. Majd v. Gonzales, 446 F.3d 590, 594 (5th
   Cir. 2006). We review questions of law de novo and factual findings for
   substantial evidence. Mireles-Valdez v. Ashcroft, 349 F.3d 213, 215 (5th Cir.
   2003).
            Hernandez Ochoa argues the BIA erred in adopting the IJ’s decision
   that she was not eligible for withholding of removal. “To be eligible for
   withholding of removal, an applicant must demonstrate a ‘clear probability’
   of persecution upon return” to their home country. Roy v. Ashcroft, 389 F.3d
   132, 138 (5th Cir. 2004) (quoting Faddoul v. INS, 37 F.3d 185, 188 (5th Cir.
   1994)). This means the applicant must show that “it is more likely than not
   that the applicant’s life or freedom would be threatened by persecution on
   account of either his race, religion, nationality, membership in a particular
   social group, or political opinion.” Id. To make this showing, the applicant
   must demonstrate that she suffered from past persecution or that she has a
   well-founded fear of future persecution on account of one of those five
   protected categories. Id.




                                          3
Case: 20-61077       Document: 00516227393         Page: 4   Date Filed: 03/07/2022




                                    No. 20-61077


            Hernandez Ochoa argues she fears returning to Guatemala because
   she was persecuted based on her membership in a particular social group.
   She identifies two social groups on appeal: “Guatemalan women in a
   domestic relationship who are unable to leave” and “Guatemalan female
   survivors of sexual victimization.” The IJ determined neither of these
   groups could be considered a “particular social group” that would qualify her
   for withholding of removal.
            “A particular social group” is one that “is (1) composed of members
   who share a common immutable characteristic, (2) defined with particularity,
   and (3) socially distinct within the society in question.” Jaco v. Garland, 24
   F.4th 395, 403 (5th Cir. 2021). A social group must “exist independently of
   the persecution.” Id. at 403 (quoting In re M-E-V-G, 26 I. & N. Dec. 227,
   236 n.11 (BIA 2014)). This requirement “means that the group must be
   sufficiently defined and particularized by characteristics other than
   persecution.” Jaco, 24 F.4th at 403.
            For example, we have held that “Honduran women unable to leave
   their relationship” is not a cognizable social group. Gonzales-Veliz v. Barr,
   938 F.3d 219, 232 (5th Cir. 2019). The group is defined in a circular manner
   in that the harm — inability to leave — is the defining characteristic of the
   group.     Id.   The group therefore does not exist independently of the
   persecution the applicant seeks to avoid. Id. In a case that addressed a
   proposed social group of “Honduran women unable to leave their domestic
   relationships,” we explained, in addition to showing circularity, the group
   was not particular or distinct enough to be considered a “particular social
   group” if defined without reference to the persecution. Jaco, 24 F.4th at 402,
   407.
            Both groups that Hernandez Ochoa identifies suffer from the same
   problem. First, “Guatemalan women in a domestic relationship who are




                                          4
Case: 20-61077      Document: 00516227393          Page: 5    Date Filed: 03/07/2022




                                    No. 20-61077


   unable to leave” is nearly identical to the group at issue in Gonzales-Veliz and
   Jaco. Like the social group in those cases, “Guatemalan women in a domestic
   relationship who are unable to leave” is circularly defined by the harm that
   the group seeks to avoid — inability to leave. Further, even when defined
   without reference to the persecution, the group lacks particularity and
   distinctness because it applies to many members of society. Gonzales-Veliz,
   938 F.3d at 232. Although Hernandez Ochoa narrows the proposed group to
   “Guatemalan women in domestic relationships,” this limitation is so slight
   that it does not change the group’s similar application to a potentially large
   group of society. Accordingly, this group cannot be considered a “particular
   social group” to establish Hernandez Ochoa’s eligibility for withholding of
   removal.
          Hernandez Ochoa’s second claimed group — “Guatemalan female
   survivors of sexual victimization” — is also defined by the harm that the
   group members seek to avoid, in this instance further sexual victimization.
   Specifically, this group does not exist independently of the persecution
   alleged. Indeed, in Hernandez Ochoa’s case, she argues she fears harm from
   her brother who is one of the actors that created her membership in this group
   in the first place. The group also is not cognizable if defined without
   reference to the persecution. In this case the group ends up comprised of the
   broad category “Guatemalan females,” which like the group at issue in
   Gonzales-Veliz and Jaco, is neither particular nor distinct. See Jaco, 24 F.4th
   at 403. This group also cannot be considered a cognizable social group. The
   BIA therefore did not err in affirming the IJ’s decision that Hernandez Ochoa
   is not eligible for withholding of removal. See Orellana-Monson v. Holder, 685
   F.3d 511, 522 (5th Cir. 2012).
          Next, Hernandez Ochoa also applied for protection under CAT. To
   state a CAT claim, the applicant must prove that “it is more likely than not
   that [the applicant] would be tortured if removed to the proposed country of



                                          5
Case: 20-61077       Document: 00516227393           Page: 6     Date Filed: 03/07/2022




                                      No. 20-61077


   removal.” 8 C.F.R. § 208.16(c)(2). Torture is defined as “any act by which
   severe pain or suffering, whether physical or mental, is intentionally inflicted
   on a person . . . by or at the instigation of or with the consent or acquiescence
   of a public official . . . or other person acting in an official capacity.” 8 C.F.R.
   § 208.18(a)(1). When an applicant alleges torture by a nongovernmental
   actor, the applicant can show consent or acquiescence by a public official
   either by showing a public official’s “awareness of such activity” and
   “breach[ of] his or her legal responsibility to intervene to prevent such
   activity” or “willful blindness of torturous activity.” Iruegas-Valdez v. Yates,
   846 F.3d 806, 812 (5th Cir. 2017) (quotation marks and citation omitted).
          Hernandez Ochoa claims torture that involved nongovernmental
   actors, but she has not stated that the government was aware of any harm she
   endured or that any public official was involved in that harm. At most, she
   says her father initiated a complaint regarding the sexual assault related to
   her brother-in-law. This is not sufficient, though, because she testified that
   the complaint was not pursued to the extent that the government could be
   considered aware of the harm that occurred. Moreover, she initiated this
   complaint between 10 to 20 years ago, which makes it unlikely that the
   government is currently aware of her harm should she return. We therefore
   cannot say the government acquiesced as required for a CAT claim. See
   Martinez-Lopez v. Barr, 943 F.3d 766, 772 (5th Cir. 2019) (“[A]n official must
   be aware of the torture and take no action to protect the victim.”).
          Hernandez Ochoa attempts to overcome the government’s lack of
   awareness of her circumstances by arguing that the government is willfully
   blind to her harm because it is well documented that the state of Guatemala
   cannot protect women from gender-based harm. This is not enough to show
   it is more likely than not that she will be tortured upon return to her home
   country. “Generalized country evidence tells us little about the likelihood
   state actors will torture any particular person”; such evidence therefore



                                            6
Case: 20-61077      Document: 00516227393          Page: 7   Date Filed: 03/07/2022




                                    No. 20-61077


   cannot establish Hernandez Ochoa’s CAT claim. Qorane v. Barr, 919 F.3d
   904, 911 (5th Cir. 2019). The BIA did not err in affirming the IJ’s conclusion
   that Hernandez Ochoa was not eligible for protection under CAT.
          Finally, Hernandez Ochoa asks us to review the BIA’s decision
   affirming the IJ’s denial of voluntary departure. “Voluntary departure is a
   discretionary form of relief that allows certain aliens to leave the country
   willingly.” Kohwarien v. Holder, 635 F.3d 174, 176 n.1 (5th Cir. 2011). The
   immigration judge may grant voluntary departure and allow the applicant to
   leave the United States at her own expense if he or she finds the applicant is
   statutorily eligible. 8 U.S.C. § 1229c(b)(1).
          The IJ denied Hernandez Ochoa’s request for voluntary departure,
   finding she was statutorily eligible but did not deserve voluntary departure
   because she violated United States immigration laws and unlawfully returned
   to the United States. We do not have jurisdiction to review a denial of a
   request for an order of voluntary departure. 8 U.S.C. § 1229c(b)(1)(f);
   Eyoum v. INS, 125 F.3d 889, 891 (5th Cir. 1997).
          The petition for review is DENIED.




                                          7